department of the treasury internal_revenue_service washington d c number release date cc intl wta-n-107284-00 uil date memorandum for philip garlett senior technical reviewer branch from subject this memorandum responds to your letter dated date requesting advise on the imposition of supplemental withholding after date your letter was forwarded to this office by john manton from the office of assistant_commissioner international aci issue what is the effective date of the final withholding regulations should united kingdom u k intermediaries continue to impose supplemental withholding on payments to account holders in non-treaty countries after the effective date of the final withholding regulations under the new withholding regime should u k inland revenue cease to play any role in collecting additional u s tax ie the responsibility will fall on qualified intermediaries discussion what is the effective date of the final withholding regulations on date the department of the treasury and the internal_revenue_service the irs issued final income_tax regulations the final withholding regulations governing withholding on payments of u s source income to foreign persons those regulations were published in the federal_register as t d as announced in t d fr the regulations apply to payments made after date wta-n-107284-00 should u k intermediaries continue to impose supplemental withholding on payments to account holders in non-treaty countries after the effective date of the final withholding regulations the final withholding regulations eliminate the current address rule for withholding on dividends at reduced rates under a treaty under the address rule the beneficial_owner is not required to certify its entitlement to treaty benefits to obtain a reduced_rate of withholding at source under an income-tax treaty instead the withholding_agent looks to the address of the recipient and withholds at the rate applicable to the recipient under the address rule if a payment of dividends is made by a u_s_withholding_agent to an entity with an address in the u k the withholding_agent is required to withhold only under the supplemental withholding regime if the u k entity has an account_holder in a non-treaty country the entity withholds and remits to the u k inland revenue an additional tax at the time the payment is made in turn the inland revenue periodically forwards such payments to the philadelphia service_center the inland revenue provides the dividend recipient and u k payor information to aci on form_3206 several times a year the final withholding regulations eliminate the address rule for dividends and instead require a treaty claimant to establish its entitlement to a reduced_rate of withholding with a withholding_agent whether a u_s_withholding_agent or a qualified_intermediary if the withholding_agent does not have the required_documentation to establish a reduced_rate it must withhold at the full rate because entitlement to treaty benefits must be established with a withholding_agent before the dividend is paid it is not necessary for u k entities to impose supplemental withholding on payments to account holders in non-treaty countries after the final withholding regulations become effective further once the final withholding regulations are in effect the requirement to supply ac i with forms is also eliminated however until date u k intermediaries should continue supplemental withholding on payments to account holders in non-treaty countries under the new withholding regime should u k inland revenue cease to play any role in collecting additional u s tax ie the responsibility will fall on qualified intermediaries there will be no need for u k inland revenue to continue its supplemental withholding procedures under the new withholding regulations for this purpose it is not relevant whether a particular u k institution is a qualified_intermediary or a nonqualified_intermediary the u s will however continue to look to the united kingdom’s continuing assistance in other respects pursuant to article of the u s - u k income_tax treaty philip garlett senior technical reviewer branch
